DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a fuel cell system comprising a fuel cell, a regenerator that oxidizes a mediator reduced by the cathode, a first path that leads form the cathode to the regenerator, a second path that leads from the regenerator to the cathode, and a first heat exchanger that exchanges heat between a first fluid and a second fluid, the first fluid being a fluid flowing in the first path, and the second fluid being a fluid flowing in the second path; is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The best prior art is considered to be Longman WO 2014/174295 (GB 2513413). Longman discloses an apparatus for cooling a liquid electrolyte fuel cell comprises a liquid (abstract). The fuel cell system 101 comprises a fuel cell stack 201 and a regenerator section 301 (Fig 2, p. 10 second paragraph). Catholyte channels 601 connect the regenerator to the fuel cell and vice versa (Fig 2). The catholyte includes a redox mediator couple component that is reduced at the cathode, and it is regenerated in the regeneration chamber 801 of the regenerator 301 (Fig 2, p. 11). Pipes 108 for conveying coolant are wrapped round the regeneration chamber 801 thereby providing conduits for a thermal energy transfer medium (Fig 2, p. 11 last paragraph). That is, Longman teaches heat exchanging involving the mediator (i.e. a heat exchanger). However, Longman teaches removing heat via the heat exchanger to an external heat sink 107 (Fig 2, p. 11 last paragraph), which is different from moving heat to/from an inlet of the regenerator (first path) to an outlet of the regenerator (second path). In Longman, heat is removed from the system, while the claimed invention involves moving heat from one part of the system to another (keeping heat inside the system in the same stream). Because Longman is concerned with removing heat from the system, it would not have been obvious to either 1) add a heat exchanger to move heat from an inlet to an outlet of the regenerator, or 2) reconfigure the pipes of the heat exchanger to move heat from an inlet to an outlet of the regenerator, because neither of these modifications remove heat which is the purpose of Longman.
Lyons (US 3,271,197) discloses an electrolytic cell where an anode material is regenerated via a regeneration furnace (at 1100K or higher) and there is a heat exchanger (Fig 1). However, Lyons does not teach that it is the cathodic material that is regenerated (i.e. the regenerated furnace reduces the anode material, whereas the claimed invention the regenerator oxidizes the cathode material). In addition, because Lyons teaches a furnace at 1100K or higher to regenerate the material, it is not obvious to use the heat exchanger before/after the furnace with the regenerator of Longman because there is no disclosure or suggestion to move heat from an inlet to an outlet or vice versa of a cathodic regenerator which does not use a high temperature furnace.
Kaneko et al. (US 5,250,158) discloses a redox fuel cell 1 wherein the anode and cathode material are stored in tanks with an electrolyte heat pump 8 (Fig 1). While Kaneko is concerned with the temperature of the tanks (and removing or addition of heat), Kaneko is not concerned with and does not disclose or suggest exchanging heat between an inlet and outlet of a regenerator.
Breault et al. (US 6,048,383) discloses a fuel cell power plant comprising a mass transfer device 14 in the primary oxidant passage 38 and exhaust passage 40 (abstract, Fig 1). Because the mass transfer device 14 is fluidly connected to the oxidant passage and exhaust passage, there is a heat transfer between the inlet and outlet of the fuel cell. However, Breault does not teach or suggest using such a device in combination with a regenerator in the cathode stream. Further, because the downstream end of the mass transfer device 14 is discharged (discharge vent 58), it would not be obvious to regenerate or reuse the discharge.
Ghezel-Ayagh (US 2008/0187789) discloses a fuel cell system wherein air is used as an oxidant supplied to a cathode 4 of a fuel cell 2 (abstract, Fig 1). The discharged air passes through a heat recovery unit 15 and the heat is transferred to an inlet anode fuel and to air 
Farmer (US 2010/0291429) discloses an electro-chemical energy conversion and storage device including an enclosure, a first electrode, a second electrode, a nanofluid or particle suspension in the enclosure, a heat transfer unit, and a circulation system for circulation the nanofluid or particle suspension to the heat transfer unit (abstract). While each nano-fluid anolyte storage tank and heat transfer 103 and nano-fluid catholyte storage tank and heat transfer 112 are connection to separate heat exchangers 104 and 113 for the regulation of temperature (see Fig 1), Farmer does not teach or suggest moving heat between the inlet of a tank to the outlet of the same tank (that is, it is similar to the Longman reference). 
Creeth et al. (US 2012/0107702) discloses a redox fuel cell 23 comprising a catholyte solution comprising at least one non-volatile catholyte component, the catholyte solution comprising a redox mediator couple, and a regeneration zone 8 separate from the membrane electrode assemblies of the fuel cell, the means for supplying an oxidant to the fuel cell being adapted to supply the oxidant to the regeneration zone (abstract). However, Creeth teaches generally, maintaining a relatively low inventory of catholyte solution in the regeneration zone allows the operator of the cell to maintain the regeneration zone at a higher temperature than the catholyte region, and then to use the heat generated in the regeneration zone for a useful purpose ([0027]). That is, Creeth teaches removing heat from the catholyte to other systems, and not merely moving the heat to another portion of the catholyte. Creeth further explains 
Therefore in summary, the best references are Longman WO 2014/174295 (GB 2513413) or Creeth et al. (US 2012/0107702) which have the fuel cell, mediator, and regenerator claimed and disclose heat exchange between the catholyte and external systems (i.e. removing heat from the system). However, neither of these reference discloses or suggests moving heat from an upstream path to a downstream path (or vice versa) of a regenerator, which does not remove heat from the system. Further, these references cannot be combined with other references that have such systems of heat exchange of a single stream (Lyons, Breault) because these references do not reuse the cathode mediator and are therefore not regenerating of the cathode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725